Citation Nr: 1826767	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-12 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychological disorder, to include major depressive disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO). In April 2017, a different Veterans Law Judge remanded this issue to schedule a Board hearing; the case has since been assigned to the undersigned.

In April 2018, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in December 2015, wherein the Veteran denied attributing his major depressive disorder to his service-connected spine disability. See December 2015 VA examination. This is in contradiction with the Veteran's statements indicating that his depression stems from his incapacities related to his spine disability. See, e.g., January 2016 statement. Furthermore, at the hearing, the Veteran testified that his depression was, at least in part, due to his spine disability.  The December 2015 VA examiner did not provide an opinion regarding service connection secondary to the Veteran's spine disability; as a result, remand for a new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from August 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his acquired psychological disorder. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion with detailed rationale that responds to the following:

(a) Please identify, by diagnosis, all acquired psychological disorders reflected in the record.

(b) For each disorder diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that the disorder was either caused or aggravated by the Veteran's service-connected spine disability. The opinion must address whether the disability increased in severity beyond its natural progression (i.e., was aggravated). If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

